DETAILED ACTION
This is a response to the Applicant’s remarks dated 02/11/2022.  Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020, 05/11/2021, 10/27/2021 and 03/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 02/11/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant, in pages 8-9 of the remarks, argues that the cited reference, in Fig. 5, fails to teach:
“wherein the first SRS resource and the second SRS resource are configured in a same slot”
“wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and the second SRS resource”
“wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and wherein each of at least one symbol is a time gap for the antenna switching”.

The Examiner respectfully disagrees.
Chung, [0130-0136], Fig. 10, teaches a method for transmitting SRSs to have a frequency interval between different antennas. See Fig. 10 for SRSs for Antenna #0 and Antenna #1, two different resources each, both in distinct frequency domains, and separated in time (TTD scheme applied). Time axis shows SRS periodicity, one time slot. Figure 11, shows various frequency position and frequency hopping applied.
Fig. 10 and 11 are reproduced here, for 2 antennas. Fig. 12 and 13 (not shown) show the method for 4 antennas.

    PNG
    media_image1.png
    736
    667
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    658
    629
    media_image2.png
    Greyscale










As for the limitation “wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and the second SRS resource”. Chung, [0130-0136], Fig. 10, teaches the sequence of the SRS symbol for Antenna #0, followed by SRS symbol for Antenna #1, across the SRS periodicity, with a time gap in between. No other antenna’s SRS is positioned between Antenna #0 and Antenna #1.

Chung, [0130-0136], Fig. 10, teaches the sequence of the SRS symbol for Antenna #0, followed by SRS symbol for Antenna #1, across the SRS periodicity time period, with a time gap in between SRS symbols for Antenna #0 and Antenna #1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-16, 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Qualcomm Inc. (“Discussion on SRS Design”, 3GPP TSG RAN WG1 NR Ad-Hoc#2, R1-1711174), hereinafter “Qualcomm”, in view of Chung et al. (US20120008588), hereinafter “Chung”.

Regarding claim 1, Qualcomm teaches:
A method of transmitting a sounding reference signal (SRS) by a user equipment (UE) in a wireless system, (Qualcomm, Section 2.4.1: Since LTE Rel-10, a UE may be configured to transmit SRS on multiple antenna ports of a serving cell), the method comprising: 
receiving, a SRS configuration related with configuration of SRS resources; 
transmitting, in a first SRS resource, a first SRS for a first antenna port, based on the SRS configuration; and
(Qualcomm, Section 2.4.2, ¶[1]: The UE can transmit SRS across different, multiple antenna ports (1, 2 or 4 ports). Section 2.4.2, ¶[2]: SRS resources may span 1, 2, 4 symbols in which all ports are being sounded simultaneously.), 

Qualcomm does not teach:
wherein the first SRS resource and the second resource are configured in a same slot,
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols,
wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and second resource,
wherein the SRS configuration includes a parameter related to the SRS antenna switching,
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter,
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching.
However, Chung teaches:
wherein the first SRS resource and the second resource are configured in a same slot 
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols (Chung Fig. 10: SRS resource (Antenna #0) and SRS resource (Antenna #1) aligned in same time slot),
(Chung, abstract; Fig.4 [0049]: each slot includes a plurality of OFDM symbols in a time domain and plurality of resource blocks in the frequency domain)
wherein the SRS configuration includes a parameter related to the SRS antenna switching 
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter (Chung Fig. 10, 11: SRS antenna switching across the SRS period time slot (antenna #0 to antenna #1 in sub-band 1). In the same time slot as antenna #1 switching to antenna #0.),
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching (Chung, Fig. 10, 11: time gap in between SRS resources for Antenna #0 and Antenna #1, where antenna switching occurs. Also at lower sub-band, switching between Antenna #1 to Antenna #0, in the same time slots as abovementioned switch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chung into the method of Qualcomm in order to identify time gap constraints between using the first port and the second port, for more efficient use of the SRS resources.

Regarding claims 2 and 11, Qualcomm does not teach:
each of the at least one symbol in which the UE does not transmit data. 
However, Chung teaches:
(Chung, Fig. 10, 11: time gap in between SRS resources for Antenna #0 and Antenna #1, where antenna switching occurs. Also at lower sub-band, switching between Antenna #1 to Antenna #0, in the same time slots as abovementioned switch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chung into the method of Qualcomm in order to identify time gap constraints between using the first port and the second port, for more efficient use of the SRS resources.

Regarding claims 3 and 12, Qualcomm teaches:
the at least one (Qualcomm, section 2.3.3, In 5G, numerology refers to subcarrier spacing. Qualcomm teaches that where multiple SRS symbols might be needed for multiplexing UEs, then different subcarrier spacings (SRS resources with scaled numerology) might be needed, ranging from 15 kHz to 480 kHz. All symbols are based on sub-carrier spacings))

Regarding claims 4 and 13, Qualcomm teaches:
the number of the one or more first SRS symbols are one, two or four (Qualcomm, Section 2.4.2 ¶[2]: SRS resource may span 1, 2 or 4 symbols, in which all ports are being sounded. Agreement from RAN1#89bis)   

Regarding claims 5 and 14, Qualcomm teaches:
(Qualcomm, Section 2.4.2 ¶[2]: SRS resource may span 1, 2 or 4 symbols, in which all ports are being sounded. Agreement from RAN1#89bis)

Regarding claims 6 and 15 and 16, Qualcomm teaches:
the SRS configuration further includes information (Qualcomm, section 2.2, ¶[1]:  Wideband sounding to estimate the uplink channel state using a single SRS transmission. Partial-band sounding is also supported, but would require using multiple slots or in multiple symbols, and repeated over time. Figure 2 illustrates the symbols for UE1 hopping across pre-assigned, different subcarriers to cover the entire whole 180 kHz bandwidth, repeating over time. UE2 symbols, likewise, are assigned to different subcarrier, and hops across different subcarriers, not interfering with UE1 symbols. ) .

Regarding claims 7, Qualcomm teaches:
the information regarding at least one frequency domain property of SRS resources includes information regarding frequency position and frequency hopping. (Qualcomm, section 2.2, ¶[1]:  Wideband sounding to estimate the uplink channel state using a single SRS transmission. Partial-band sounding is also supported, but would require using multiple slots or in multiple symbols, and repeated over time. Figure 2 illustrates the symbols for UE1 hopping across pre-assigned, different subcarriers to cover the entire whole 180 kHz bandwidth, repeating over time. UE2 symbols, likewise, are assigned to different subcarrier, and hops across different subcarriers, not interfering with UE1 symbols. ) 

Regarding claims 9 and 18, Qualcomm teaches:
the SRS configuration  is received through radio resource control (RRC) or downlink control information (DCI) (Qualcomm, section 1, page 2: SRS sequence is configured using RRC, or combination of RRC and DCI).

Regarding claim 19, Qualcomm teaches:
A method of receiving a sounding reference signal (SRS) by a base station (BS) in a wireless communication system (Qualcomm Section 2.4.1: Since LTE Rel-10, the base station can receive from an UE SRS symbols that are transmitted on multiple antenna ports of a serving cell), the method comprising: 
Transmitting a SRS configuration related with configuration of SRS resources; 
receiving, in a first SRS resource
receiving, in a second SRS resource, a second SRS for a second antenna port based on the SRS configuration (Qualcomm, Section 2.4.2, ¶ [1]: The base station receives from the UE, SRS symbols transmitted across different, multiple antenna ports (1, 2 or 4 ports). Section 2.4.2, ¶ [2]: The base station receives from the UE, various SRS that may span 1, 2, 4 symbols in which all antenna ports are being sounded simultaneously.),
Qualcomm does not teach:
wherein the first SRS resource and the second resource are configured in a same slot,
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols,

wherein the SRS configuration includes a parameter related to the SRS antenna switching,
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter,
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching.
However, Chung teaches:
wherein the first SRS resource and the second resource are configured in a same slot 
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols (Chung Fig. 10: SRS resource (Antenna #0) and SRS resource (Antenna #1) aligned in same time slot),,
wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and second resource (Chung, abstract; Fig.4 [0049]: each slot includes a plurality of OFDM symbols in a time domain and plurality of resource blocks in the frequency domain)
wherein the SRS configuration includes a parameter related to the SRS antenna switching 
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter (Chung Fig. 10, 11: SRS antenna switching across the SRS period time slot (antenna #0 to antenna #1 in sub-band 1). In the same time slot as antenna #1 switching to antenna #0.),

wherein each of the at least one symbol is a time gap for antenna switching (Chung, Fig. 10, 11: time gap in between SRS resources for Antenna #0 and Antenna #1, where antenna switching occurs. Also at lower sub-band, switching between Antenna #1 to Antenna #0, in the same time slots as abovementioned switch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chung into the method of Qualcomm in order to identify time gap constraints between using the first port and the second port, for more efficient use of the SRS resources.


Claims 8 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Qualcomm, in view of Chung, in view of Huawei (“SRS Antenna Switching”, 3GPP TSG RAN WG1 NR AdHoc Meeting, R1-1709938) hereinafter “Huawei”.

Regarding claims 8 and 17, Qualcomm teaches:
the SRS configuration further includes information regarding a number of SRS ports (Qualcomm Section 2.4.2 ¶[1] As agreed in RAN1#88bis, NR supports SRS transmissions including number of SRS port as 1, 2 or 4) and …
Qualcomm and Chung do not teach:
a transmission comb type.
However, Huawei teaches:
(Huawei, section 1, Agreements: Huawei teaches agreement by 3GPP members of improved features of SRS transmission for NR, from RAN1#88b meeting, include transmission Comb structure expanding to include both 2 and 4 levels, as well as number of SRS ports expanding to include 1, 2 and 4 ports.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huawei into the method of Qualcomm because the method can be implemented by the UE and the BS to offer choice of a 2 (from LTE) or 4 (in NR) transmission comb structure to be able to multiplex 2 or 4 SRS signals, respectively, for multiple antenna configurations (up to 4). The motivation is that applying a well-known standard or protocol to a system provides the system with significantly improved industrial applicability.


 Claims 10 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Qualcomm, in view of Chung, in further view of Behravan et al. (US 8817719B2) hereinafter “Behravan”.

Regarding claim 10, Qualcomm teaches:
A user equipment (UE) configured to transmit a sounding reference signal (SRS) in a wireless communication system, (Qualcomm Section 2.4.1: Since LTE Rel-10, a UE may be configured to transmit SRS on multiple antenna ports of a serving cell), the UE comprising: 
…
receive, a SRS configuration related with configuration of SRS resources ;
transmit, in a first SRS resource, a  first SRS for a first antenna port based on the SRS configuration; and 
(Qualcomm, Section 2.4.2, ¶[1]: The UE can transmit SRS across different, multiple antenna ports (1, 2 or 4 ports). Section 2.4.2, ¶[2]: SRS resources may span 1, 2, or 4 symbols in which all ports are being sounded simultaneously.), 
Qualcomm does not teach:
wherein the first SRS resource and the second resource are configured in a same slot,
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols,
wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and second resource,
wherein the SRS configuration includes a parameter related to the SRS antenna switching,
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter,
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching.
However, Chung teaches:
wherein the first SRS resource and the second resource are configured in a same slot 
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols (Chung Fig. 10: SRS resource (Antenna #0) and SRS resource (Antenna #1) aligned in same time slot),,
(Chung, abstract; Fig.4 [0049]: each slot includes a plurity of OFDM symbols in a time domain and plurality of resource blocks in the frequency domain)
wherein the SRS configuration includes a parameter related to the SRS antenna switching 
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter (Chung Fig. 10, 11: SRS antenna switching across the SRS period time slot (antenna #0 to antenna #1 in sub-band 1). In the same time slot as antenna #1 switching to antenna #0.),
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching (Chung, Fig. 10, 11: time gap in between SRS resources for Antenna #0 and Antenna #1, where antenna switching occurs. Also at lower sub-band, switching between Antenna #1 to Antenna #0, in the same time slots as abovementioned switch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chung into the method of Qualcomm in order to identify time gap constraints between using the first port and the second port, for more efficient use of the SRS resources.

Qualcomm and Chung do not teach:
a transceiver connected with at least one processor; and 
the at least one processor configured to:
However, Behravan teaches:
a transceiver connected with at least one processor; and 
the at least one processor configured to (Behravan, Fig. 12, [32]: the UE in this embodiment is comprised of a receiver 420, transmitter 430 and a process 440 configured to transmit the SRS in the uplink symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Behravan into the method of Qualcomm that a processor and transceiver (transmitter and receiver) are needed to perform the features of the apparatus, receiving multiple SRSs from the UE. The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20, Qualcomm teaches:
A base station (BS) configured to receive a sounding reference signal (SRS) ) (Qualcomm Section 2.4.1: Since LTE Rel-10, the base station can receive from an UE SRS symbols that are transmitted on multiple antenna ports of a serving cell), the BS comprising: 
… 
transmit, a SRS configuration related with configuration of SRS resources;
receive, in a first SRS resource, a first SRS for a first antenna port based on the SRS configuration; and 
receive, in a second SRS resource, a second SRS for a second antenna port based on the SRS configuration (Qualcomm, Section 2.4.2, ¶[1]: The base station receives from the UE, SRS symbols transmitted across different, multiple antenna ports (1, 2 or 4 ports). Section 2.4.2, ¶[2]: The base station receives from the UE, various SRS that may span 1, 2, 4 symbols in which all antenna ports are being sounded simultaneously.), 
Qualcomm does not teach:
wherein the first SRS resource and the second resource are configured in a same slot,
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols,
wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and second resource,
wherein the SRS configuration includes a parameter related to the SRS antenna switching,
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter,
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching.
However, Chung teaches:
wherein the first SRS resource and the second resource are configured in a same slot 
wherein the first SRS resource includes one or more first SRS symbols based on the SRS configuration, and wherein the second SRS resource includes one or more second SRS symbols (Chung Fig. 10: SRS resource (Antenna #0) and SRS resource (Antenna #1) aligned in same time slot),,
wherein the SRS configuration includes consecutive orthogonal frequency division multiplexing (OFDM) symbols configured for the first SRS resource and second resource (Chung, abstract; Fig.4 [0049]: each slot includes a plurity of OFDM symbols in a time domain and plurality of resource blocks in the frequency domain)
wherein the SRS configuration includes a parameter related to the SRS antenna switching 
wherein the first SRS and the second SRS are transmitted according to antenna switching based on the parameter (Chung Fig. 10, 11: SRS antenna switching across the SRS period time slot (antenna #0 to antenna #1 in sub-band 1). In the same time slot as antenna #1 switching to antenna #0.),
wherein at least one symbol is configured between the first SRS resource and the second SRS resource, and 
wherein each of the at least one symbol is a time gap for antenna switching (Chung, Fig. 10, 11: time gap in between SRS resources for Antenna #0 and Antenna #1, where antenna switching occurs. Also at lower sub-band, switching between Antenna #1 to Antenna #0, in the same time slots as abovementioned switch). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chung into the method of Qualcomm in order to identify time gap constraints between using the first port and the second port, for more efficient use of the SRS resources.

Qualcomm does not teach:
a transceiver connected with at least one processor; and
 the at least one processor configured to:
However, Behravan teaches:
a transceiver connected with at least one processor; and
(Behravan, Fig. 12, [30]: the base station in this embodiment is comprised of a transmitter 412, receiver 411 and a processor 410 configured to receive the uplink SRS transmission from the UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Behravan into the method of Qualcomm that a processor and transceiver (transmitter and receiver) are needed to perform the features of the apparatus, receiving multiple SRSs from the UE. The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461